Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 9/30/22.  Claims 1,2, 11,16 are amended and claim 4 is cancelled.  Claims 1-3,5-16 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claim(s) 1-3, 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johannes et al ( EP 2266407) in view of Waszyk ( 2003/0044489),  Pour-Damanab et al “ Monitoring the dynamic density of dough during fermentation using digital imaging” and applicant’s admission of prior art. 
For claim 1, Johannes discloses a dough product  a dough core which is a dough-based starting product  and a second dough applied on the dough core.  The dough core and the second dough comprise leavening agent and differ in proving time.  The dough-based starting product is allowed to prove. For instance, example 1 discloses a dough core and a layer dough containing no yeast and is not proved.  By the method, bread products may be provided that have a peripheral layer,ie an outer part of the bread product, including the crust, wherein the morphology may vary.  For claims 5,6, Johannes disclose the dough core comprises a surface and the second dough is applied to aft part of the surface, such as in the range of 10-100%.  
For claim 11, Johannes discloses a method of producing a dough product.  The method comprises the steps of providing a dough-based starting product which a dough core, applying a second dough to at least of the surface to the dough-based starting product.  The surface cover ranges from 10-100%. The dough core and second dough comprise leavening  agent and differs in proving time.  For claims 12,13 Johannes discloses baking the dough comprising the dual dough layer .  For claim 16, Johannes discloses the dough product can be formed by co-extrusion of the core dough and the second dough. ( see paragraphs 0006,0008,0013,0016,0017,0021,0023,0026,0028,0039,0044,0048,0050,0099,0114 and the examples)
Johannes does not disclose the second dough having a greater density than the core dough and frozen dough as in claim 1, the density order as in claim 2, the density as in claims 3-4, the mass as in claims 7-9, the feature as in claim 10, the freezing step and density feature as in claim 1, cooking directly from frozen state as in claim 12, the volume as in claim 14 and the expansion as in claim 15.
Pour-Damanab et al teaches a simple and new method developed to monitor the dynamic density of dough during fermentation process.  Pour-Damanab teaches that dough density profiles are affected by proofing time and oven conditions.  Pour-Damanab discloses the event taking place during fermentation.  In figure 3, Pour-Damanab shows the expansion of the dough during different times at 30 degrees C and 75% proofing conditions. Page 8 shows different density obtained at different times using different temperature and relative humidity.  At 0 time, the dough has a mean density of 1.04 g/cm3; after 30 minutes, the density is .75, at 60 minutes .55 etc..  ( see entire article)
Waszyk discloses a ready-for-use dough comprising first dough portion and second dough portion.  The first and second dough provide different texture, color and flavor.  The dough is frozen and is ready to use from frozen state.  ( see paragraphs 0006,0012,0035)
The instant specification discloses in paragraph 0004 that freezer-to-oven dough products are known.
Johannes discloses the core dough and second dough differs in proving time.  Example 1 shows that the core dough is proofed and the second cough is not proofed.  As shown in the article proofing changes the density of the dough product with density being reduced at the time of proofing increases.  Since Johannes teaches embodiment in which the second dough is not proofed, it is obvious the density of the second dough is greater than the core dough and that the core dough is expanded because it is proofed.  It would have been within the skilled of one in the art to determine the proper density depending on the type of dough.  For instance, one skilled in the art can follow the guideline of the article for proper density of dough.  Depending on the time of proofing, the density of unproofed dough which mean at time 0 can be twice or more than proofed dough.  Such parameter can readily be determined by one skilled in the art.  The density as claimed is a common density for dough product as shown in the article.  Since the density of the second dough is greater, the layer is denser than the core dough.  This means the mass of the second dough layer is more than the core.  It would have been within the skill of one in the art to determine the percentage of the second dough layer depending on the textural feel desired.  If one desires more of the texture of the second layer, it would have been obvious to have more of the second dough.  Johannes discloses both the core and the second dough can contain leavening agent.  Thus, it would have been obvious to include yeast in the second dough as an obvious matter of choice.  It would have been obvious to freeze the dough and form ready-to use dough product as shown in Waszyk and applicant’s disclosure of prior art when commercial ready-to-use frozen dough product is desired.  This would have been an obvious matter of preference.  It would have been obvious to bake from frozen when ready-to use frozen dough product is formed.  It is obvious the volume of the dough will expand during baking because it is the normal occurrence of baking of dough.  The degree of expanding depends on the density and the type of dough.  It would have been within the skill of one in the art to determine the proper degree of expansion to obtain the most optimum baked product through routine experimentation.
Response to Arguments
Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive. 
In the response, applicant argues that there is no teaching of the claimed ranges of densities for two separate layers as claimed and that there is no evidence that the so called “ proper density” would be the claimed density.  This argument is not persuasive.  The examiner respectfully disagrees with applicant that there is no teaching of the claimed ranges of densities for two separate layers.  The article clearly teaches that when the dough is not proofed such as at time 0, the mean density is 1.04 and that at proofing time progresses the density changes.  This is a know fact because as the dough proofs,  carbon dioxide is produced which causes expansion of the dough.  For instance, at a time of 90 minutes, the article shows that the mean density at 65 relative humidity is .48 versus .55 at 60 minutes.  The claimed density is nothing more than the density of an unproofed dough layer and proofed dough layer.  There are factors affecting the density such as relative humidity, temperature, amount of leavening, time etc..  But, the main point is that a proofed dough will have a lower density than an un-proofed dough.  The specific density obtained can vary depending on the degrees of expansion desired.  The proper density obtained can vary depending on the degree of expansion and the type of dough.  It is clearly evident from the disclosure of the article that one can manipulate the density of the dough by varying the time of proofing.  For instance, if a dough density of .45 g/cm3 is desired, it would have been obvious to proof the dough for 90 minutes.  Determining the proper density would have been well within the skill of one in the art with the guideline of the article.  Johannes teaches that the dough and the second dough differ in leavening time and proofing time such that the proofing time of the second dough is at least 50% shorter.  At least 50%  clearly suggests 50% or greater.  In example 1, Johannes discloses that the top dough layer is prepared similar to the inner dough, only no yeast was used and the dough was not proofed.  Thus, Johannes explicitly teaches an embodiment in which the outer veneer dough is not proofed and Pour-Damanab clearly discloses that an un-proofed has a density of 1.04.  With respect to claim 11, applicant states that the examiner never explains how the product is enveloped with an un-proofed veneer.  The examiner respectfully disagrees.  The rejection states;  for claim 11, Johannes discloses a method of producing a dough product.  The method comprises the steps of providing a dough-based starting product which a dough core, applying a second dough to at least of the surface to the dough-based starting product.  The surface cover ranges from 10-100%. The dough core and second dough comprise leavening  agent and differs in proving time.  For claims 12,13 Johannes discloses baking the dough comprising the dual dough layer .  For claim 16, Johannes discloses the dough product can be formed by co-extrusion of the core dough and the second dough.  It is unclear how applicant concludes that there is no explanation.  If the surface is covered 100%, then the second dough envelops the dough core because all the surfaces are covered.  Applicant argues that Johannes teaches proofing both layers.  This argument is not persuasive because it doesn’t reflect the totality of the Johannes teaching as it is pointed out clearly that Johannes discloses embodiment in which one dough layer is not proofed.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 13, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793